—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered April 18, 1995, convicting defendant, upon her plea of guilty, of manslaughter in the first degree, and sentencing her to a term of 5 to 15 years, unanimously affirmed.
Defendant’s waiver of her right to appeal bars her challenge to the sentence on the ground of excessiveness (People v Seaberg, 74 NY2d 1; People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). In any event, we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.